DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Priority
US National Stage of PCT
Acknowledgment is made that this application is the US national phase of international application PCT/EP2018/075694 filed 09/21/2018 which designated the U.S. and claims the benefit of GB1715399 filed 09/22/2017.
Information Disclosure Statement
 The information disclosure statement(s) (IDS) submitted on 08/26/2020 and 03/18/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner. 
Drawings
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Element(s) “281” & “282” (Pressure Sensors) each of fig. 2,   “301” (Drive/Motor) of fig. 3,   “451” (Reservoir), “100” (Valve Unit), “441” (First Column), “442” (Second Column), “410” (Control Unit), “431” (pH Sensor), “432” (Conductivity Sensor), “420” (Outlet Valve), “421”-“423” (Ports), & “160” (to Waste) each of fig. 4,   and “415” (Memory), “418” (Display), “417” (Input Device), “412” (Processor), & “404” (Transceiver) each of fig. 5  need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required. 
The drawing(s) is/are objected to under 37 CFR 1.83(a) for not showing claimed features.  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fluid channels comprised in the body of the coupling valve assembly are formed in a direct shape” (at least claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. See Claim Interpretation and 112(b)/2nd indefinite rejection of claim 11, the Examiner emphasizing that there is a contradiction with regards to the claimed feature.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
 The disclosure is objected to because of the following informalities:
 page 4, line 23 as originally filed, “not to be understand” is grammatically incorrect, the Examiner suggesting “not to be understood”.
Appropriate correction is required.
Election/Restrictions
A PRIORI REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
(Group of) Invention(s) I: claim(s) 1-12, 14-19, and 21-22 (and Examiner Interpreted Claim similar to Claim 20 instead depending upon claim 14 will be examined herewith),
 pertaining to a valve unit for a chromatography apparatus and a chromatography
 apparatus comprising said valve unit, wherein said valve unit comprises a
 coupling valve assembly which is defined in terms of the arrangement of a
 plurality of fluid ports.
Invention II: claim(s) 13 and (technically dependent claim) 20 (however, see note above),
 pertaining to a membrane valve comprised in a coupling valve assembly wherein the
 membrane valve is defined in terms of a body, a membrane, a piston and a
 spring.
The inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Invention I and II lack unity of invention
 
because of substantially the same reasons as put forth by the Written Opinion of the International Searching Authority for PCT/EP2018/075694, a copy of which was provided to the record by the Applicant, namely:
The common matter linking together the independent apparatus claims 1, 13, and 14 is the following: At least one membrane valve comprised in a coupling valve assembly. This common matter does not comprise a single general inventive concept, based on same or corresponding technical features within the meaning of Rule 13.2 PCT, because document D1 (Applicant cited US 3 992 175 A KLEMENTI TOE JOKHANNESOVICH ET AL 16 November 1976) discloses a valve unit (20) comprising nine membrane valves (column 9, line 46 to 54 and column 9, last line to column 10, line 5). Said valve unit is employed for column switching in continuous chromatographic separation, similar to the subject-matter of the present application. The technical features of independent claims 1 and 14 relate to a fluid inlet, a fluid outlet, fluid ports and the configuration of the coupling valve assembly, the technical effect thereof being related to coupling first and second columns to said fluid inlet and said fluid outlet to first and second columns in different configurations. The (presumed) special technical feature of independent claim 13 is related to details of a membrane valve, the technical effect being related to blocking a flow of fluid. These two different technical features have no inventive interrelationship because the structural details of a membrane valve (claim 13) are not linked to a fluidic arrangement of membrane valves with respect to columns and fluid ports thereof and their underlying problems are also not linked by a common inventive concept. Hence, the claims comprise neither the same, nor corresponding special technical features, so the technical relationship between the subject matter of the claims required by Rule 13.2 PCT is lacking and the claims are not so linked as to form a single general inventive concept as required by Rule 13.1 PCT. Consequently the application does not meet the requirement for unity of invention. Additional a posteriori analysis is provided after the prior art anticipation and/or obviousness rejection(s), the Examiner noting that additional prior art likewise teach the shared technical features between the Inventions.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features as put forth above. 
During a telephone conversation with William (“Bill”) Warren (36714) on 03MAR2022 a provisional election was made without traverse to prosecute Invention I (claims 1-12, 14-19, and 21-22 as well as an Examiner Interpreted Claim similar to Claim 20 instead depending on claim 14). Claim(s) 13 (& technically claim 20 depending on claim 13) are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. In accordance with 37 CFR 1.499, affirmation of this election must be made by Applicant in reply to this Office action.  
The Applicant is advised that the reply to this requirement must include (i) an election of a species or invention to be further examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, the Applicant must indicate which of these claims are readable on the elected invention or species.
Should the Applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), the Applicant must provide reasons in support thereof. The Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by the Applicant, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claim(s) 1-12, 14-19, and 21-22 (and Examiner Interpreted Claim similar to Claim 20 instead depending upon claim 14 will be examined herewith) is/are objected to—and withdrawn claim 13 (and technically claim 20 depending upon claim 13) would be so objected to—because of the following informalities: 
As to claim 1,
 the Examiner objects to article “an” proceeding a word beginning with a consonant sound, the Examiner suggesting “[[an]] a coupling valve assembly”.
As to (withdrawn) claim 13,
  similar to the a/an analysis of independent claim 1, “a operable drive” should be “an operable drive”. The Examiner notes this objection is moot in view of the claim presently being withdrawn; no reply hereto is required.
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Applicant is respectfully reminded that a series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim. A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n). In particular the Examiner objects to claim 20 referring to claim 13, wherein claim 20 is inappropriately separated therefrom by other claims not so depending. In the present case, the dependency of claim 20 upon claim 13 appears merely to be a typo better interpreted as instead depending upon claim 14, see the 112(b)/2nd indefinite rejection.
Appropriate correction is required.
Claim Interpretation
Please see 112(b)/2nd indefinite rejection of (technically withdrawn) claim 20, noting that for compact prosecution examination of a similar claim to claim 20 instead depending upon claim 14 will be provided in this Office Action.
The Examiner acknowledges the definition(s) in the originally filed specification, noting of particular importance in the claims is the explanation of “direct shape” found in the first few paragraphs of the Detailed Description and towards the bottom of page 7 through the top of page 8. MPEP 2111 states that “the specification must provide a clear and intentional use of a special definition for the claim term to be treated as having a special definition”. Where Applicant’s definitions are optional or non-limiting the definitions are not considered special definitions and claim terms referencing such definitions will instead be considered under the broadest reasonable interpretation in view of the specification. In the present case, Applicant’s written explanation of “direct shape” appears to be contradictory, see related 112(b)/2nd indefinite rejection.   
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the definitions or to identify missed definitions, Applicant should clearly identify the special definitions and corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. Examples should be clearly delineated from required features.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14-22* rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, and for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01. 
*Claim 20 is technically withdrawn, however a similar Interpreted Claim 20 depending upon claim 14 is included for compact prosecution.

Regarding claim 14 which depends on claim 1,
 the Examiner notes that the claim appears to improperly account for antecedence given the claim’s implicit inclusion of limitations of independent claim 1, emphasizing in particular inappropriate absence of articles (e.g., “valve unit”, the Examiner suggesting “the valve unit”), multiple inappropriate references to “a”/”an” element where “the” element is appropriate due to implicit inclusion of limitations of claim 1 (e.g.,  “a fluid inlet”, the Examiner suggesting “[[a]] the fluid inlet”), as well as inappropriate reference as “the” element for elements being first introduced (e.g., “the reservoir”, the Examiner suggesting “[[the]] a reservoir” for the first occurrence), inappropriate reference to “the fluid” when more than one fluid was introduced in independent claim 1 (e.g., “the fluid” in context with the fluid outlet should be “the output fluid”; the Examiner further notes that with regards to this limitation, it appears to be redundant), and also for improper context for the connection between changes of nomenclature for further describing the same features introduced in independent claim 1 (e.g., absence of language specifying that the first and second ports are the first pair of ports previously introduced in independent claim 1, which is an omission amounting to a gap between the necessary structural connection/cooperative relationships of elements). See prior art analysis of claim 14 which includes the Examiner’s best understanding of the claim (and includes suggested corrections). Applicant is welcome to an impromptu interview to present proposed amendments and/or for any other assistance in overcoming this rejection. 
Dependent claim(s) of rejected claim(s) is/are likewise rejected. 
Claim(s) 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11,
 the term “direct shape” with regards to the fluid channels in claim 11 is vague, unclear, and does not appear to have well established meaning, the Examiner noting that the written disclosure states that claim 2 shows the feature, whereas figure 2 instead shows in contradiction thereto that there is branching at the valve positions. To the best understanding, and for the purpose of examination, the Examiner will the interpret the claim limitation as pertaining to comprising a direct shape rather than being (fully) a direct shape.
(Withdrawn) Claim(s) 20 is/are/would-be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding (technically withdrawn) claim 20 depending upon claim 13, 
 there is insufficient antecedent basis for a plurality of limitations inclusive of "The chromatography apparatus", “the valve unit”, “the fluid inlet”, “the third fluid port”, “the fourth fluid port”, “the first fluid port”, “the second fluid port”, and the “the fluid outlet” in the claim. The Examiner’s position is that claim 20 was not intended to depend upon claim 13, but was merely a typo of claim 14, since the preceding and subsequent claims are dependent upon claim 14 and the antecedent basis of the limitations would be proper if so likewise dependent upon claim 14. An interview with the Attorney also tentatively confirmed the claim interpretation for the correction of the typo in the claim dependency to instead depend on claim 14. Related thereto, while claim 20 is technically withdrawn as depending upon the Invention of claim 13, in the presence case the Examiner asserted & Attorney tentatively confirmed Interpreted Claim 20 depending instead upon claim 14 will be provided with full patentability analysis for compact prosecution; Applicant should amend the claim dependency in the next reply for formal confirmation of this interpretation, and in subsequent response thereto claim 20 will thereby formally no longer be withdrawn by the Examiner.
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-22* is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by General Electric’s ÄKTApilot as factually supported by newly cited non-patent literature (NPL) Instrument Handbook (hereinafter “AKTA”).
*Claim 20 is technically withdrawn, however a similar Interpreted Claim 20 depending upon claim 14 is included for compact prosecution.


    PNG
    media_image1.png
    494
    645
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    453
    786
    media_image2.png
    Greyscale

Regarding independent claim 1, 
 AKTA discloses a valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) for a chromatography apparatus (AKTApilot) (section 1.2. “chromatography system”), the valve unit comprising: 
a fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4; noting that Samples 1-4  are inlet through to 2, whereas A1-A4 & B1-B4 are inlet through to 1 in liquid flow path) configured to receive an input fluid, 
a fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) configured to provide an output fluid, 
a first pair (pair of ports for Column 1) of fluid ports configured to be coupled to a first column (Column 1), a second pair (pair of ports for Column 2) of fluid ports configured to be coupled to a second column (Column 2) (Columns 1 & 2 shown between Column valves V6 & V7 with respective ports each in fig. 5-6), 
a coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) configured to direct fluid between a selection of the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4), the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9), the first pair (pair of ports for Column 1) of fluid ports and the second pair (pair of ports for Column 2) of fluid ports in response to one or more control signals (section 1.2.1 “UNICORN'" control system controls and supervises the AKTApilot chromatography system”), 
wherein the coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) is configured to direct fluid using a selection of membrane valves (Membrane valves) coupled by fluid channels comprised in a body of the coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) (see section 1.3, subsection “Membrane valves”). 

Regarding claim 2, which depends on claim 1, 
 AKTA discloses wherein the first pair (pair of ports for Column 1) of fluid ports comprises a first fluid port (first fluid port of Column 1) configured to be coupled to a top part (top part of Column 1) of the first column (Column 1) and a second fluid port (second fluid port of Column 1) configured to be coupled to a bottom part (bottom part of Column 1) of the first column (Column 1), wherein the second pair (pair of ports for Column 2) of fluid ports comprises a third fluid port (third fluid port of Column 2) configured to be coupled to a top part (top part of Column 2) of the second column (Column 2) and a fourth fluid port (fourth fluid port of Column 2) configured to be coupled to a bottom part (bottom part of Column 2) of the second column (Column 2) (see fig. 5-6, showing the respective top & bottom ports for the two columns). 


    PNG
    media_image3.png
    226
    654
    media_image3.png
    Greyscale

Regarding claim 3, which depends on claim 2, 
 AKTA discloses wherein the coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) is configured, in response to a first control signal (control via UNICORN control system), to couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the first fluid port (first fluid port of Column 1) and to couple the second fluid port (second fluid port of Column 1) to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure). 

Regarding claim 4, which depends on claim 2, 
 AKTA discloses wherein the coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) is configured to, in response to a second control signal (control via UNICORN control system), couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the third fluid port (third fluid port of Column 2) and to couple the fourth fluid port (fourth fluid port of Column 2) to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure).

Regarding claim 5, which depends on claim 2, 
 AKTA discloses wherein the coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) is configured to, in response to a third control signal (control via UNICORN control system), couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the second fluid port (second fluid port of Column 1) and to couple the first fluid port (first fluid port of Column 1) to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure).

Regarding claim 6, which depends on claim 2, 
 AKTA discloses wherein the coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) is configured to, in response to a fourth control signal (control via UNICORN control system), couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the fourth fluid port (fourth fluid port of Column 2) and to couple the third fluid port (third fluid port of Column 2) to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure). 

Regarding claim 7, which depends on claim 2, 
 AKTA discloses wherein the coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) is configured to, in response to a fifth control signal (control via UNICORN control system), couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the first fluid port (first fluid port of Column 1), couple the second fluid port (second fluid port of Column 1) to the third fluid port (third fluid port of Column 2), and couple the fourth fluid port (fourth fluid port of Column 2) to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure). 

Regarding claim 8, which depends on claim 2, 
 AKTA discloses wherein the coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) is configured to, in response to a sixth control signal (control via UNICORN control system), couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the third fluid port (third fluid port of Column 2), couple the fourth fluid port (fourth fluid port of Column 2) to the first fluid port (first fluid port of Column 1), and couple the second fluid port (second fluid port of Column 1) to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure). 

Regarding claim 9, which depends on claim 1,  
 AKTA discloses wherein the coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) is configured to, in response to a seventh control signal (control via UNICORN control system), an eighth control signal (control via UNICORN control system) or a ninth control signal (control via UNICORN control system), couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure). 

Regarding claim 10, which depends on claim 1, 
 AKTA discloses wherein the coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) further comprises a waste fluid port (Waste F1; likewise for Waste 2) and the coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) is configured to, in response to a tenth control signal (control via UNICORN control system), couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the waste fluid port (Waste F1; likewise for Waste 2) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure). 

Regarding claim 11, which depends on claim 1, as best understood, 
 AKTA teaches wherein the fluid channels (fluid channels connecting the Membrane valves) comprised in the body of the coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) are formed in a direct shape (Examiner notes that appears to be no contrary dead /stationary/stagnant legs within the fluid channels). 

Regarding claim 12. The valve unit according to claim 1, 
 AKTA discloses wherein the coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) further comprises a first pressure sensor (Pressure sensor 1; likewise for Pressure sensor 3) coupled to the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) and configured to measure a first pressure of the received fluid and a second pressure sensor (Pressure sensor 4) coupled to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) and configured to measure a second pressure of the provided fluid. 


    PNG
    media_image4.png
    400
    438
    media_image4.png
    Greyscale

Regarding claim 14, which depends on claim 1, as best understood,
 AKTA discloses a chromatography apparatus (AKTApilot system best shown in fig. 1/5-1; valve unit components shown in fig. 5-2; see fig. 5-6 for flow path) (section 1.2/5.1.1 “chromatography system”), the chromatography apparatus (AKTA) comprising: 
the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) according to claim 1, the Examiner explicitly noting that the aforementioned valve unit (claim 1) is comprising: 
a fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4; noting that Samples 1-4  are inlet through to 2, whereas A1-A4 & B1-B4 are inlet through to 1 in liquid flow path) configured to receive an input fluid, 
a fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) configured to provide an output fluid, 
a first pair (pair of ports for Column 1) of fluid ports configured to be coupled to a first column (Column 1), a second pair (pair of ports for Column 2) of fluid ports configured to be coupled to a second column (Column 2) (Columns 1 & 2 shown between Column valves V6 & V7 with respective ports each in fig. 5-6), 
a coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) configured to direct fluid between a selection of the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4), the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9), the first pair (pair of ports for Column 1) of fluid ports and the second pair (pair of ports for Column 2) of fluid ports in response to one or more control signals (section 1.2.1 “UNICORN'" control system controls and supervises the AKTApilot chromatography system”), 
wherein the coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) is configured to direct fluid using a selection of membrane valves (Membrane valves) coupled by fluid channels comprised in a body of the coupling valve assembly (assembly for coupling valves shown in figs. 5-2 & 5-6) (see section 1.3, subsection “Membrane valves”), and 
(addressing further limitations of claim 14) the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) further comprising 
the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) coupled to a reservoir (reservoir for said fluids), 
the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) configured to provide the output fluid (Examiner notes this limitation appears to be redundant to a limitation of independent claim 1), 
a first fluid port (first fluid port of Column 1) of the first pair (pair of ports for Column 1) of fluid ports configured to be coupled to a top part (top part of Column 1) of the first column (Column 1), 
a second fluid port (second fluid port of Column 1) of the first pair (pair of ports for Column 1) configured to be coupled to a bottom part (bottom part of Column 1) of the first column (Column 1), 
a third fluid port (third fluid port of Column 2) of the second pair (pair of ports for Column 2) configured to be coupled to a top part (top part of Column 2) of the second column (Column 2) and 
a fourth fluid port (fourth fluid port of Column 2) of the second pair (pair of ports for Column 2) configured to be coupled to a bottom part (bottom part of Column 2) of the second column (Column 2), and 
a control unit (Computer running UNICORN) comprising circuitry (circuitry of Computer) comprising: 
a processor (Computer processor), and a memory (Computer memory), said memory (Computer memory) containing instructions executable by said processor (Computer processor), whereby said chromatography apparatus (AKTApilot system is operative to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) to direct fluid between a selection of the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4), the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9), the first fluid port (first fluid port of Column 1), the second fluid port (second fluid port of Column 1), the third fluid port (third fluid port of Column 2) and the fourth fluid port (fourth fluid port of Column 2) by sending one or more control signals (control via UNICORN control system) to the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure on page 73). 

Regarding claim 15, which depends on claim 14, 
 AKTA discloses wherein the chromatography apparatus (AKTApilot system) is further operative to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) by sending a first control signal (control via UNICORN control system) to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) to couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the first fluid port (first fluid port of Column 1) and to couple the second fluid port (second fluid port of Column 1) to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure). 

Regarding claim 16, which depends on claim 14, 
 AKTA discloses wherein the chromatography apparatus (AKTApilot system) is further operative to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) by sending a second control signal (control via UNICORN control system) to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) to couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the third fluid port (third fluid port of Column 2) and to couple the fourth fluid port (fourth fluid port of Column 2) to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure). 

Regarding claim 17, which depends on claim 14, 
 AKTA discloses wherein the chromatography apparatus (AKTApilot system) is further operative to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) by sending a third control signal (control via UNICORN control system) to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) to couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the second fluid port (second fluid port of Column 1) and to couple the first fluid port (first fluid port of Column 1) to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) in response to a third control signal (control via UNICORN control system) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure). 

Regarding claim 18, which depends on claim 14, 
 AKTA discloses wherein the chromatography apparatus (AKTApilot system) is further operative to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) by sending a fourth control signal (control via UNICORN control system) to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) to couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the fourth fluid port (fourth fluid port of Column 2) and to couple the third fluid port (third fluid port of Column 2) to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure). 

Regarding claim 19, which depends on claim 14, 
 AKTA discloses wherein the chromatography apparatus (AKTApilot system) is further operative to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) by sending a fifth control signal (control via UNICORN control system) to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) to: couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the first fluid port (first fluid port of Column 1), to couple the second fluid port (second fluid port of Column 1) to the third fluid port (third fluid port of Column 2), and to couple the fourth fluid port (fourth fluid port of Column 2) to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure). 

Regarding Examiner Interpreted claim 20, which depends as best understood on claim [[13]] 14, 
 AKTA discloses wherein the chromatography apparatus (AKTApilot system) is further operative to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) by sending a sixth control signal (control via UNICORN control system) to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) to: couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the third fluid port (third fluid port of Column 2), to couple the fourth fluid port (fourth fluid port of Column 2) to the first fluid port (first fluid port of Column 1), and to couple the second fluid port (second fluid port of Column 1) to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure). 

Regarding claim 21, which depends on claim 14, 
 AKTA discloses wherein the chromatography apparatus (AKTApilot system) is further operative to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) by sending a seventh control signal (control via UNICORN control system), an eighth control signal (control via UNICORN control system) or a ninth control signal (control via UNICORN control system) to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) to couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the fluid outlet (outlet for fluid comprising Outlet valves V8 & V9) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure). 

Regarding claim 22, which depends on claim 14, 
 AKTA discloses wherein the chromatography apparatus (AKTApilot system) is further wherein the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) further comprises a waste fluid port (Waste F1; likewise for Waste 2) and the chromatography apparatus (AKTApilot system is operative to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) by sending a tenth control signal (control via UNICORN control system) to control the valve unit (components shown in fig. 5-2; see fig. 5-6 for flow path) to couple the fluid inlet (inlet for fluid comprising for samples 1-4, A1-A4, and/or B1-B4) to the waste fluid port (Waste F1; likewise for Waste 2) (see possible flow paths by arrowed lines in fig. 5-6; see also Table 5-3 From-To Locations information; see Flowpath Instructions figure).  

A POSTERIORI ANALYSIS OF LACK OF UNITY OF INVENTION
This Office Action further establishes a posteriori (i.e., after having taken the prior art into consideration) that all of the shared technical features between Inventions I and II are known in the art and therefore fail to form (special) technical feature(s) that define a contribution over the prior art. 
The Examiner notes that additional prior art cited to record on the PTO-892 likewise teach the shared technical features of a signal controllable membrane valve comprised/comprisable in a coupling valve assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317. The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856